Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claims 1 and 4 recite …which is the other of the first conductive path and the second conductive path… it is nor clear to the examiner what is the applicant is referring to, is there another path ? applicant should amend the claims in order to clarify said deficiencies 
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 6 and 7 recite “a voltage applied to the input-side conductive path” and should recite  “[[a]] the voltage applied to the input-side conductive path”. Claim 4 in line 7  also has the same deficiencies Appropriate correction is required.
	Claims 3, 6, 7 and 8 use the term if, the limitation “if” is a conditional statement without corresponding "else" statements. If these limitations are not performed, then there is no defined process to be performed. The examiner understands that in this claim, the open conditional language causes this limitation to be omitted.
Processes can be considered as a series of steps to achieve a claimed task. When executing a process, each step is performed. However, upon reaching an "IF-THEN-ELSE" logical block, each TRUE/FALSE option is equally likely. A process step that includes only an "IF-THEN" logical question means that THEN result only occurs when the answer is TRUE. An answer equally likely is FALSE and therefore the THEN result will not occur, the term could be substituted for when. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        June 4, 2022